Citation Nr: 1629773	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  15-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disorder and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder and, if so, whether service connection is warranted.



6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), including anxiety, panic attacks and depression and, if so, whether service connection is warranted.

7.  Entitlement to service connection for flat feet.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for ulcers.

10.  Entitlement to service connection for a seizure disorder, also claimed as epilepsy.

11.  Entitlement to service connection for a sleep disorder, also claimed as sleep apnea and fatigue.

12.  Entitlement to service connection for muscle spasms.

13.  Entitlement to service connection for a kidney and bladder disorder.

14.  Entitlement to service connection for a liver disorder.

15.  Entitlement to service connection for a heart disorder, claimed as heart murmur.  

16.  Entitlement to service connection for a skin disorder manifested by rashes.  

17.  Entitlement to a rating in excess of 10 percent for tinnitus.

18.  Entitlement to a rating in excess of 30 percent for chronic sinusitis and nasal polyps with headaches.  



19.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.  

20.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in June 2010 and February 2013.

The June 2010 rating decision continued the denial of service connection for bipolar disorder.  Notice was sent to the Veteran on July 1, 2010.  The Board notes that a statement received on June 6, 2011, which indicated that the Veteran wanted to appeal the decision made on his claim for bipolar disorder, is being treated by the Board as a notice of disagreement.  

Although the RO denied the claim for hypertension because new and material evidence was not submitted, the Board notes that VA treatment records showing a diagnosis of hypertension and that he was on medication for hypertension were received within one year of the August 2009 rating decision.  Accordingly, the provisions of 38 C.F.R. § 3.156(b) apply and that issue must be addressed on the merits. 
 
The Veteran submitted additional evidence after the claims were certified to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder; entitlement to service connection for a heart disorder, hypertension, and a skin disorder; the reopened claims for entitlement to service connection for a cervical spine disorder, bipolar disorder, and PTSD including anxiety, panic attacks and depression; and the claims for entitlement to SMC and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and a cervical spine disorder; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Evidence added to the record since the August 2009 final denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

3.  Some of the evidence received since the August 2009 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disorder.

4.  In an October 2009 rating decision, the RO denied the Veteran's claims for service connection for bipolar disorder and PTSD, including anxiety, panic attacks and depression; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

5.  Some of the evidence received since the October 2009 final denial is new and relates to an unestablished fact necessary to substantiate the claims for service connection for bipolar disorder and PTSD, including anxiety, panic attacks and depression.

6.  Pes planus was noted on the Veteran's entrance examination; the records do    not reveal any further complaints, findings, or treatment for the condition during    or since service. 

7.  A current diagnosis of arthritis is not shown.

8.  A current diagnosis of ulcers is not shown.

9.  A current diagnosis of a seizure disorder, to include epilepsy, is not shown.

10.  A current diagnosis of a sleep disorder, to include sleep apnea, is not shown.

11.  Muscle spasms are a symptom, not a disability.  

12.  A current diagnosis of a kidney and bladder disorder is not shown.

13.  A current diagnosis of a liver disorder is not shown.  

14.  The Veteran's service-connected tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.  

15.  The Veteran's chronic sinusitis and nasal polyps with headaches have not required radical or repeated surgery at any time during the appellate period.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim for service connection for PTSD, including anxiety, panic attacks and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

6.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for ulcers have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




8.  The criteria for service connection for a seizure disorder, to include epilepsy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

9.  The criteria for service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for service connection for muscle spasms have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The criteria for service connection for a kidney and bladder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

12.  The criteria for service connection for a liver disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

13.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

14.  The criteria for a rating in excess of 30 percent for chronic sinusitis and nasal polyps with headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and examination reports. 

Although the Board acknowledges that it is remanding for service clinical records that may be pertinent to the psychiatric disabilities claims, these records would not be pertinent to the other claims to reopen and the claims for service connection being adjudicated in this decision.  

The Board acknowledges that no VA examination was scheduled in conjunction with the claims for service connection for flat feet, arthritis, ulcer, a seizure disorder, a sleep disorder, muscle spasms, a kidney and bladder disorder, or a liver disorder;      or the claim for a rating in excess of 10 percent for tinnitus.  However, VA is not required to provide an examination in the absence of a current disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition,   as discussed below, the Veteran is already in receipt of the maximum rating provided under the applicable diagnostic criteria for tinnitus.  

Although offered an opportunity to do so, the Veteran's attorney provided no argument concerning the claims being decided; rather, the argument was limited    to the psychiatric issues.  See Scott, 789 F.3d 1375.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Scott, 789 F.3d 1375.  

Claims to Reopen

The Veteran's claims for service connection for bilateral hearing loss and a cervical spine disorder were initially denied by way of an August 2009 rating decision.  The Veteran did not initiate an appeal of that rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claims for service connection for bipolar disorder and PTSD, to include anxiety, panic attacks and depression, were initially denied by way of an October 2009 rating decision.  The Veteran did not initiate an appeal of that rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  Id.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At this juncture, the Board notes that "[i]mpaired hearing will be considered to be   a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The evidence considered at the time of the August 2009 and October 2009 rating decisions included service treatment records, which are devoid of complaints of        or treatment for bilateral hearing loss, but which reflect that the Veteran was seen in March 2007 with complaint of a history of neck pain from muscle tightness.  He had been on pain medication and muscle relaxants for one week without improvement.  The provisional diagnosis was muscular posterior neck pain.  At the time of an April 2008 separation examination, the Veteran denied ear, nose or throat trouble and having hearing loss or wearing a hearing aid.  He did report nervous trouble of        any sort; frequent trouble sleeping; that he had received counseling of any type; depression or excessive worry; that he had been evaluated or treated for a mental condition; and that he had used illegal drugs or abuse prescription drugs.  In the explanation section, the Veteran wrote "I get depressed + nervous a lot. I have panic and anxiety attacks all of the time. I sometimes have trouble sleeping at night."  

The evidence considered at the time of the August 2009 and October 2009 rating decisions also included a VA Form 21-526 received in May 2009, in which the Veteran reported that cervical spine pain began in 2007; he did not indicate when his hearing loss began, but noted it was due to firing weapons.  

The evidence considered at the time of the August 2009 and October 2009 rating decisions also included VA treatment records that document the Veteran sought treatment for chronic neck pain.  VA treatment records document that psychiatric treatment has involved assessments of benzodiazepine abuse.  During one mental health session, the Veteran reported using drugs at the age of 13 and that he was in juvenile court system as a result of stolen property (tools/shoplifting).  Another mental health note documents the Veteran's report that he had depressive symptoms prior to military experience and that he had a troubled childhood with parents divorcing when he was two years old, while noting that his father was a Vietnam Veteran who did drugs.  In a July 2009 mental health record, the Veteran reported receiving treatment  at Camp Casey in Korea for anxiety (saw psychiatrist 13 to 14 times and was given Ambien and trazodone); Axis I diagnoses of alcohol dependence in partial remission, benzodiazepine abuse, and generalized anxiety disorder with history of panic attacks were provided.  

The evidence considered at the time of the August 2009 and October 2009 rating decisions also included VA examinations dated in July 2009, during which Axis I diagnoses of depression - anxiety - panic attacks and alcohol abuse and benzo abuse were provided.  The examiner also indicated that the Veteran did not exhibit bilateral hearing loss as defined by VA regulations.  

The RO declined to reopen the claims for service connection for bilateral hearing loss and a cervical spine disorder in the February 2013 rating decision that is the subject of this appeal because there was no evidence that the Veteran currently    had hearing loss for VA purposes; there was no evidence the Veteran had a neck disorder due to service; there was no evidence of bipolar disorder in service or that bipolar disorder was related to the service-connected sinusitis or irritable bowel syndrome; and there was no evidence of PTSD or that depression was related to service or the service-connected sinusitis or irritable bowel syndrome.  

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  

The evidence received since the prior final denial in August 2009 includes the Veteran's request to reopen the claim for service connection for bilateral hearing   loss, in which no assertions were raised, as well as private and VA treatment records and a May 2015 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) examination.  The Veteran did not exhibit bilateral hearing loss as defined by VA regulations during the May 2015 examination.  

In short, the evidence submitted since the prior final denial of the claim for service connection for bilateral hearing loss does not relate to the basis of the prior denial, as there remains no probative evidence that the Veteran exhibits bilateral hearing loss as defined by VA regulation. Therefore, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim is not reopened.  Thus, the appeal concerning this claim is denied. 

In regards to the claims to reopen to establish service connection for a cervical  spine disorder, bipolar disorder, and PTSD, to include anxiety, panic attacks and depression, the Board finds that new and material evidence has been received to reopen those claims.  

The evidence received since the prior final denial in August 2009 includes the Veteran's claims to reopen in which he asserts that his depression is secondary       to his service-connected disabilities, and private and VA treatment records.  An August 2011 VA treatment record reveals that the Veteran was referred for a rheumatology consult due to constant pain in the neck and contained an assessment of cervical strain.  A February 2015 private assessment concludes that the Veteran's chronic sinusitis and nasal polyps with headaches, irritable bowel syndrome, and tinnitus are more likely than not aggravating his depressive disorder due to another medical condition, with mixed features.  

The evidence discussed in the preceding paragraph is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it raises a reasonable possibility of substantiating the claims for a cervical spine disorder, bipolar disorder, and PTSD, to include anxiety, panic attacks and depression,    when considered with the evidence in total.  Accordingly, the claims for service connection for a cervical spine disorder, bipolar disorder, and PTSD, to include anxiety, panic attacks and depression, are reopened.  See Shade, 24 Vet. App. 110.  The underlying claims are addressed in the remand portion of this decision, below.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for 90 days or more during a period of war,      or during peacetime service after December 31, 1946, and arthritis; calculi of the kidney or bladder; epilepsy; nephritis; and/or ulcers become manifest to a degree of 10 percent within one year from date of termination of such service, such disease  shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for flat feet; arthritis (without specifically identifying which joints are affected); ulcers; a seizure disorder, also claimed as epilepsy; a sleep disorder, also claimed as sleep apnea and fatigue; muscle spasms; a kidney and bladder disorder; and a liver disorder.  He has not provided any specific information regarding the basis of his claims, although he has indicated that he seeks service connection for disorders of the kidney, bladder and liver as secondary to his service-connected disabilities of irritable bowel syndrome and chronic sinusitis and that he had seizures in service as a result of weight lifting and dehydration while out in the field.  See June 2011 VA Form 21-4142.  The Board notes that while the Veteran is competent to report that he has flat feet and has experienced symptoms of fatigue and muscle spasms, he is not competent to provide a probative opinion that he has arthritis, ulcers, a seizure disorder/epilepsy, a sleep disorder/sleep apnea, a kidney/bladder disorder, or a liver disorder, as such matters require medical expertise to determine, which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, he is not competent to provide a medical opinion that his pre-existing pes planus was aggravated by service.  

Service treatment records document that mild asymptomatic pes planus (flat feet) was noted during a September 2006 enlistment examination, but are devoid of reference to complaint of, or treatment for flat feet or any bilateral foot disorder; arthritis; ulcers; a seizure disorder/epilepsy; a sleep disorder/sleep apnea; muscle spasms; a kidney and bladder disorder; and a liver disorder.  At the time of an April 2008 separation examination, the Veteran reported frequent trouble sleeping, but denied arthritis, rheumatism or bursitis; foot trouble; impaired use of arms, legs, hands or feet; swollen or painful joints; knee trouble; bone, joint or other deformity; stomach, liver, intestinal trouble or ulcer; frequent or painful urination; kidney stone or blood in urine; dizziness or fainting spells; and seizures, convulsions, epilepsy or fits.  On separation examination in April 2008, all body systems were listed as normal.  It was specifically noted that his feet had a normal arch. 

Post-service medical evidence of record documents the Veteran reported a questionable seizure when he did not take medication for his psychiatric disorder (though the treating medical professional specifically noted that this was not documented in an emergency room note), treatment for objective lumbar muscle spasm, and that the Veteran has consistently reported impaired sleep, trouble with sleep, and fatigue as a result of his problems, and he has been prescribed medication for sleep impairment.  The post-service medical evidence is devoid of reference to complaint of, or treatment for, flat feet or any foot disorder, arthritis; ulcers; a seizure disorder/epilepsy; a kidney and bladder disorder; and/or a liver disorder.  The Board notes that this evidence does not indicate that the Veteran has ever been diagnosed with a sleep disorder, to include sleep apnea, and that a September 2012 CT scan of the abdomen and pelvis conducted at Saint Francis Hospital's emergency department showed that the liver and kidneys were unremarkable.  

The preponderance of the evidence is against a finding of service connection for flat feet/pes planus; arthritis; ulcers; a seizure disorder/epilepsy; a sleep disorder/sleep apnea; a kidney and bladder disorder; and a liver disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without evidence of diagnoses of arthritis; ulcers; a seizure disorder/epilepsy; a sleep disorder/sleep apnea; a kidney  and bladder disorder; and a liver disorder, service connection is not warranted.  See  38 C.F.R. § 3.303.  

Regarding pes planus, the Board notes that pes planus is not considered a chronic disease for VA purposes and the fact that it was noted in September 2006 does not mean the Veteran has pes planus now.  See 38 C.F.R. §§ 3.307, 3.309.  Indeed, his arches were normal on separation examination.  In this case, the Veteran has made no argument as to his feet, and has merely claimed the condition.  VA treatment records reveal no complaints or findings regarding flat feet.  Thus, as there is no competent lay or medical evidence of a current flat foot disability, there is no basis upon which to establish service connection.  Accordingly, the claim for service connection for flat feet is denied.  See Degmetich, supra.

The preponderance of the evidence is also against a finding of service connection for muscle spasms.  The Board acknowledges that there is objective evidence          of muscle spasm involving the Veteran's lumbar spine.  However, except in circumstances not applicable here, service connection will not be granted for symptoms such as muscle spasm alone; there must be a diagnosed or identifiable underlying malady or condition.  See Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999) (symptoms such as pain without a diagnosed or identifiable underlying malady or condition do not in and of themselves constitute disability for which service connection may be granted).  The claim to reopen the previously denied claim for a lumbar spine disorder is being remanded for additional development.  Any objective evidence of muscle spasm will be addressed if service connection is ultimately established for that disorder.  For these reasons, service connection is not warranted for muscle spasm.  

As the preponderance of the evidence is against the claims for service connection for bilateral foot disorder, to include flat feet/pes planus; arthritis; ulcers; a seizure disorder/epilepsy; a sleep disorder/sleep apnea; muscle spasms; a kidney and bladder disorder; and a liver disorder, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects  of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus is evaluated under Diagnostic Code 6260, which provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2015); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  This is the maximum schedular evaluation assignable for that condition.  In view of the foregoing, the Board concludes that a schedular evaluation in excess of 10 percent for tinnitus is not warranted.

Service connection was originally granted for chronic sinusitis and nasal polyps in     a June 2010 rating decision, which assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6512, effective December 23, 2009.  The disability was recharacterized as chronic sinusitis and nasal polyps with headaches in the February 2013 rating decision that is the subject of this appeal.  

The General Rating Formula for Sinusitis provides a 30 percent disability rating when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain,      and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2015).

The Veteran was seen as a walk in at a VA clinic in December 2009 with complaint of sinus congestion for three to four weeks.  

A February 2010 VA treatment record documents that the Veteran had nasal congestion with yellowish discharge.  The assessment included acute sinusitis.  

The Veteran underwent a VA examination in June 2010, at which time he reported constant sinus problems.  He denied being incapacitated during episodes, but reported experiencing three non-incapacitating episodes per year.  The Veteran    also reported experiencing headaches with the sinus episodes and needing antibiotic treatment lasting four to six weeks for his sinus problem.  He noted interference with breathing though the nose, purulent discharge from the nose, hoarseness of the voice, pain and crusting.  Response to antibiotics had been minimal and he had side effects of headaches, stuffiness, sneezing and drainage.  The Veteran reported the overall functional impairment included pain and uncontrolled sneezing.  

Examination of the nose revealed nasal obstruction and the percentage of obstruction in both nostrils was 70 percent.  Nasal polyps were present on both sides.  There was no deviated septum, loss of part of the nose, loss of part of the  ala, scar or obvious disfigurement.  Maxillary sinusitis was present with tenderness.  There was no purulent discharge noted.  The diagnosis was chronic sinusitis and nasal polyps.  The examiner noted subjective factor of pain and objective factor     of tenderness.  The effect of the condition on the Veteran's occupation and daily activities was headaches that interfered with concentration.  

An October 2010 VA treatment record documents the Veteran's complaint of frontal chronic sinusitis with recurrent congestion.  There were no visual symptoms of sinusitis on examination.  The assessment was chronic sinusitis.  

The Veteran underwent a VA examination in June 2011, at which time he reported on and off nasal congestion associated with diffuse headache and ear infection.  Current treatment included unrecalled nasal spray decongestant without relief and Tylenol, which did not relieve the headache.  The Veteran denied a history of incapacitating episodes but noted a history of non-incapacitating episodes, with symptoms of fever, purulent drainage and sinus pain.  The number of episodes       per year was reported as near constant and the duration of the episodes was reported as five to six days.  Current sinus symptoms included purulent nasal discharge, headaches, sinus pain, sinus tenderness and fever.  The headaches occurred daily.  Constant breathing difficulty was noted.  Physical examination revealed purulent discharge and tenderness affecting the frontal, maxillary and ethmoid sinuses.  There was evidence of active disease.  There was also evidence of nasal obstruction, a 50 percent obstruction on the left and a 60 percent obstruction on the right.  No nasal polyps were present.  The diagnoses included sinusitis.  There was no effect on usual daily activities.  The examiner noted that the Veteran had poorly controlled allergic rhinitis, which complicated and caused him to have recurrent bouts of mild sinusitis, and that the sinus infection as seen on examination was mild.  

An April 2012 VA treatment record documents that the Veteran reported a history of recurrent sinusitis, cough, congestion, possible fever and cough with green discharge.  The assessment was sinusitis.  

A September 2012 CT scan of the Veteran's head conducted at Saint Francis Hospital's emergency department revealed mild mucosal thickening of the inferior maxillary sinuses, bilaterally.  

The Veteran was seen as an unscheduled walk in at the VA clinic in November 2014 with complaint of headache, enlarged nasal passage, coughing green mucus, and a sore throat for one month.  He also complained of sinus pressure.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 30 percent for the Veteran's service-connected chronic sinusitis and nasal polyps with headaches at any time during the appeal period.  While the Board acknowledges that this disability is characterized by near constant sinusitis with headaches, pain, tenderness, and purulent discharge or crusting, there is no evidence that the Veteran has undergone radical or repeated surgeries for the sinusitis, as required for the assignment of the next highest (50 percent) rating  under the General Rating Formula for Sinusitis.  In sum, the preponderance of the evidence discussed more fully above supports the currently-assigned 30 percent rating for the Veteran's chronic sinusitis and nasal polyps with headaches.  

The Board has also considered whether the Veteran's service-connected tinnitus  and chronic sinusitis and nasal polyps with headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and, in the case of the chronic sinusitis and nasal polyps with headaches, provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected tinnitus and chronic sinusitis and nasal polyps with headaches have been manifested by symptoms that are contemplated in the applicable rating criteria.  In any event, the Veteran does not contend and the evidence does not suggest that the Veteran's chronic sinusitis and nasal polyps with headaches and tinnitus have resulted in frequent hospitalization or result in marked interference with employment.  Accordingly, referral of the increased rating claims for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence has not been submitted, the claim of entitlement to service connection for bilateral hearing loss is not reopened, and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder is reopened, and to that extent   only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for bipolar disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for PTSD, include anxiety, panic attacks and depression, is reopened, and to that extent only, the appeal is granted.

Service connection for flat feet/pes planus is denied.

Service connection for arthritis is denied.

Service connection for ulcers is denied.

Service connection for a seizure disorder, to include epilepsy, is denied.  

Service connection for a sleep disorder, to include sleep apnea, is denied.

Service connection for muscle spasms is denied.  

Service connection for a kidney and bladder disorder is denied.  

Service connection for a liver disorder is denied.  

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 30 percent for chronic sinusitis and nasal polyps with headaches is denied.  


REMAND

Additional development is needed before the Board can adjudicate the reopened claims for service connection for a cervical spine disorder, bipolar disorder, and PTSD, including anxiety, panic attacks and depression; the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disorder; and the claims for service connection for a heart disorder, hypertension, and a skin disorder manifested by rashes.

As an initial matter, the RO has not adjudicated the reopened claims for service connection for a cervical spine disorder, bipolar disorder, and PTSD, including anxiety, panic attacks and depression on the merits.  Consequently, due process mandates that these matters be remanded in accordance with Bernard v. Brown,      4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran submitted a VA Form 21-4142 in June 2011 that identified St. John Medical Center as a place he received treatment for disorders of the heart, neck   and back.  Two requests for records from this facility were made and in response   to the second request, the medical center indicated that records had been mailed on August 1, 2011.  Review of the electronic record does not reveal that records from this facility were ever associated with the claims file.  On remand, an attempt to associate the records with the claims file should be made or the Veteran should be asked to authorize the release of these records and efforts should be made to obtain them.  

In regards to the claims for service connection for bipolar disorder and PTSD, including anxiety, panic attacks and depression, the Veteran has reported that he received treatment Camp Casey in Korea for anxiety (saw psychiatrist 13 to 14 times and was given Ambien and trazodone).  See July 2009 VA mental health record.  Although service treatment records have been obtained, no clinical mental health records have been requested.  This must be accomplished on remand.  The RO should also make a specific request for a mental status evaluation that was apparently conducted as referenced but not attached in a memorandum with subject "Separation Under AR 635-200, Chapter 9," and personnel records associated with a pending Article 15 for wrongful possession of Xanax.  A VA mental disorders examination that takes into consideration the Veteran's reports when seeking VA treatment that he had depressive symptoms prior to his military experience and that he had a troubled childhood with parents divorcing when he was two years old, must also be obtained.  

Concerning the claim for service connection for hypertension, the Board finds that an examination and opinion are needed.

VA treatment records indicate that the Veteran has reported a skin rash as a result of several types of medication, to include medication for his back and his psychiatric disorders.  See May 2009 VA treatment record (reported that he got a rash from medication taken (Lortab); July 2009 VA mental health note (reported that Lortab was taken for his back); April 2010 VA psychiatry consult (reported that he had an allergy from medication (Sertraline) and that he had developed itching and rashes).  Thus, this claim is intertwined with the claims for service connection being remanded.  Additionally, the claims for entitlement to SMC based on the need      for regular aid and attendance or housebound status and entitlement to a TDIU           are also inextricably intertwined with the claims being remanded for additional development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and        that the consequences of failing to report for a VA examination without good  cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's service clinical mental health records during active service, with a specific request for a mental status evaluation that was apparently conducted as referenced but not attached in a memorandum with subject "Separation Under AR 635-200, Chapter 9."  If additional records are not obtained, the record should document whether further efforts to obtain clinical records would be futile and the Veteran notified of   such.  This development must be completed to the extent possible prior to scheduling the mental disorders examination requested below.  

2.  Make a specific request for service personnel records associated with a pending Article 15 for wrongful possession of Xanax, as referenced in a memorandum with subject "Separation Under AR 635-200, Chapter 9."  If additional records are not obtained, the record should document whether further efforts to obtain clinical records would be futile.  This development must be completed to the extent possible prior to scheduling the mental disorders examination requested below.  

3.  Attempt to associate records from St. John Medical Center reportedly mailed in August 2011 with the claims file.  If the records cannot be located ask the Veteran to authorize the release of these records from St. John Medical Center and make efforts to obtain them if the authorization is received.  If the requested records are not available, the Veteran should be notified of such.

4.  Schedule the Veteran for a VA mental disorders examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner is asked to provide an opinion as to the following: 

(a) Does the evidence of record undebatably show that the Veteran had a psychiatric disorder that existed prior to his November 2006 entry onto active duty?  Please explain why or why not, to include consideration of the Veteran's report that he had depressive symptoms prior to his military experience and that he had a troubled childhood with parents divorcing when he was two years old.  

(b) If a psychiatric disorder did exist prior to service, did the condition undergo a permanent worsening (versus temporary exacerbation of symptoms) during service?  If so, was that permanent worsening undebatably the result of the normal progression of the disorder (versus being due to events in service)?  A rationale for the opinions must be provided. 

(c) If the Veteran has a psychiatric disability (other   than personality disorder) that did not exist prior to service, is it at least as likely as not (at least a 50 percent probability) that the current psychiatric disorder had     its onset in service or is otherwise related to service?

(d) If there is no psychiatric disorder that is related to service, is it at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected disabilities caused any psychiatric disorder present during the period of this claim? 

(e) If not caused by service connected disabilities, is at least as likely as not (at least a 50 percent probability) that any psychiatric disorder present during the period  of this claim permanently worsened beyond its natural progression by the Veteran's service-connected disabilities?  If so, the examiner should attempt to quantify the degree of worsening due to the service-connected conditions that is beyond baseline level of psychiatric disability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for a VA hypertension examination to determine whether the Veteran currently suffers from hypertension and if so, whether the condition is related to service.  The claims file must be reviewed by the examiner in conjunction   with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to indicate whether the Veteran suffers from hypertension.  In rendering this opinion, the examiner should address the notation of hypertension in the Veteran's VA problem list and      the mention that he is on Norvasc for hypertension.  Thereafter, the examiner should provide an opinion 
as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is etiologically related to service.  A rationale for all opinions expressed should be provided. 

6.  After undertaking the development above and      any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned    to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


